ASSIGNMENT OF FIXED PRICE PURCHASE OPTION El Dorado Nitrogen, L.P. (“Assignor”) and Bayer MaterialScience LLC (“Assignee”) hereby enter into this Assignment of Fixed Price Purchase Option (“Assignment”) as ofJune 23, 2009 (“Effective Date”) in reference to the following: WHEREAS, Assignor is the successor to El Dorado Nitrogen Company (“Lessee”) under a certain Lease Agreement dated as of June 27, 1997 (the “Lease”) with Wells Fargo Bank Northwest, N.A., successor in interest to Boatmen’s Trust Company of Texas, as Lessor. WHEREAS, Section 22 of the Lease grants an end of lease term Fixed Price Purchase Option (“Purchase Option”) to purchase the personal property subject to the Lease (the “Nitric Acid Plant”) under certain conditions. WHEREAS, by letter dated May 19, 2008, a copy of which is attached hereto, Assignee instructed Assignor to exercise the Purchase Option and notified Assignor that Assignee intends to pay the Fixed Price Purchase Option Amount directly to the Lessor. WHEREAS, Assignee has determined that it desires to acquire the rights of the Assignor in connection with the exercise of the Purchase Option, including purchasing the Nitric Acid Plant directly from Lessor in connection with the exercise of the Purchase Option, and to facilitate such acquisition, Assignee has requested that Assignor assign to Assignee all of its rights and obligations relating solely to the Purchase Option. WHEREAS,
